     Case 1:21-cr-00360-JPB-AJB Document 2 Filed 09/15/21 Page 1 of 2

ORIGINAL                                                                  FILED IN OPEN COURT
                                                                             U.S.D.C. -Atlanta

                                                                             SEP 15 2021

                 IN THE UNITED STATES DISTRICT COURT
                                                                        By:  ro
                                                                       KEVI~ P~      ~MER, Clerk
                                                                                       Deputy Clerk

                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


   UNITED STATES OF AMERICA
                                                Criminal Action No.
         V.

   BOLAJI KAZEEM OWOLABI
                                                        1:21CR-360
                                                   UNDER SEAL


                      Motion to Seal Criminal Indictment

   The United States of America, by Kurt R. Erskine, Acting United States
Attorney, and Kelly K. Connors, Assistant United States Attorney for the

Northern District of Georgia, respectfully requests that the attached Criminal
Indictment, motion to seal and order be sealed for the following reasons:

   The defendant named in this Indictment has not been apprehended. Public
disclosure of the Indictment, this motion, and any related orders in this matter
would jeopardize this criminal investigation, and make it more difficult and
dangerous to arrest the defendant. The government is concerned that the
defendant could flee before arrest.
 The government intends soon to seek the arrest of the defendant. To that end,

the government requests permission, notwithstanding that the Indictment will be

under seal, to disclose the Indictment and arrest warrant to government
personnel, as necessary to assist in the apprehension of the defendant. In

addition, the defendant is currently serving a term of supervised release and is
     Case 1:21-cr-00360-JPB-AJB Document 2 Filed 09/15/21 Page 2 of 2




                                          2

supervised by U.S. Probation Officer Ashley Brimmer in the Northern District of
Georgia. The government further requests permission to disclose the existence of
the Indictment, as well as the allegations set forth in the Counts of the

Indictment, to U.S.P.O. Brimmer.

   WHEREFORE, the United States of America respectfully requests that this
motion, the Criminal Indictment and ensuing order be sealed.
Submitted 'this 15 th day of September 2021.

                                          Respectfully submitted,

                                          KURT R. ERSKINE
                                               Acting United States Attorney


                                         ~~~er~~
                                          KELLY K. CONNORS
                                             Assistant United States Attorney
                                          Georgia Bar No. 504787
                                          Kelly. Connors@usdoj.gov
